Case 13-01590        Doc 66     Filed 11/19/18     Entered 11/19/18 12:01:17          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 01590
         Richard Lee Smith, Sr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/15/2013.

         2) The plan was confirmed on 03/27/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/27/2013, 05/15/2017, 01/22/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 01/18/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $19,224.07.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-01590            Doc 66      Filed 11/19/18    Entered 11/19/18 12:01:17                 Desc         Page 2
                                                      of 3



 Receipts:

          Total paid by or on behalf of the debtor                $21,562.50
          Less amount refunded to debtor                           $1,078.35

 NET RECEIPTS:                                                                                       $20,484.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $3,500.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $826.79
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,326.79

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim        Principal      Int.
 Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
 Father & Sons Home Improvement II   Secured        1,491.51       2,398.05         1,491.51      1,491.51      25.89
 Father & Sons Home Improvement II   Unsecured            NA         906.54           906.54        106.65        0.00
 Ford Motor Credit Corporation       Unsecured           0.00    16,868.77        16,868.77       1,984.61        0.00
 Joann Robinson Smith                Priority       1,400.00            NA               NA            0.00       0.00
 Ocwen Loan Servicing LLC            Secured      136,900.00    134,617.76       134,617.76            0.00       0.00
 Ocwen Loan Servicing LLC            Secured       11,500.00     12,213.34        11,500.00      11,500.00        0.00
 Olmsted County Finance              Unsecured         550.00           NA               NA            0.00       0.00
 Providian National Bank             Unsecured      2,350.00            NA               NA            0.00       0.00
 Senex Services Corp.                Unsecured         250.00           NA               NA            0.00       0.00
 TCF National Bank                   Unsecured         120.00           NA               NA            0.00       0.00
 United States Dept Of Education     Unsecured           0.00      8,591.87         8,591.87      1,010.83        0.00
 Webbank-Fingerhut                   Unsecured            NA         307.89           307.89          37.87       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-01590        Doc 66      Filed 11/19/18     Entered 11/19/18 12:01:17             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $134,617.76              $0.00              $0.00
       Mortgage Arrearage                                $11,500.00         $11,500.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $1,491.51          $1,491.51             $25.89
 TOTAL SECURED:                                         $147,609.27         $12,991.51             $25.89

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,675.07          $3,139.96              $0.00


 Disbursements:

         Expenses of Administration                             $4,326.79
         Disbursements to Creditors                            $16,157.36

 TOTAL DISBURSEMENTS :                                                                     $20,484.15


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
